Title: To John Adams from Peter Burtsell, 17 December 1821
From: Burtsell, Peter
To: Adams, John


				
					Sir
					New York 17th Decr. 1821
				
				I had this morning the pleasure of receiving your letter of the 12th Instt:Your approbation of the Book ‘Lacon’ is very gratifying to me—And I hope the small Volume may prove an amusing companion to a good man in the Vale of years—In writing to the man who once ruled the destinies of my country & who took as active a part in obtaining her independence, who Contributed so much to the establishment of a Navy that has since added so much important to the National Character I feel a pleasure not easily expressedThat You may yet Continue in the full possession of a Vigorous intellect & enjoy many days of Happiness is the wish / of Your Obt Sert.
				
					Peter Burtsell
				
				
			